                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


IN RE SYNGENTA MASS TORT ACTIONS



This Document Relates to:

Tweet et al. v. Syngenta AG et al.,
No. 3:16-cv-00255-NJR; and

Poletti et al. v. Syngenta AG et al.,
No. 3:15-cv-01221-NJR

                            MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       This matter is before the Court on the Report and Recommendation of Special

Master Daniel J. Stack on Allocation of Attorney’s Fees (SDIL Case No. 15-1221, Doc. 368).

For the following reasons, the Report and Recommendation is adopted, in part, and

rejected, in part.

                          FACTUAL AND PROCEDURAL BACKGROUND

       In 2014, corn farmers around the country filed suit against Syngenta for its

commercialization of genetically-modified corn seed products that contained the trait

MIR 162. In re: Syngenta AG MIR162 Corn Litig., No. 14-md-02591-JWL-JPO, MDL No.

2591 (D. Kan.) (hereinafter “Kansas Case”). The Syngenta litigation consisted of multiple

class actions, mass actions, and individual actions that were litigated primarily in the

United States District Court for the District of Kansas, Minnesota state court, and the

United States District Court for the Southern District of Illinois.



                                        Page 1 of 24
       In December 2014, the Multidistrict Litigation (“MDL”) Panel centralized the

Syngenta litigation in the United States District Court for the District of Kansas (Kansas

Case, Doc. 1). United States District Judge John W. Lungstrum has presided over the

Syngenta MDL since its inception.

       In February 2018, after years of vigorous and complex litigation, the parties

executed an agreement that provided for a global settlement of $1.5 billion (See Kansas

Case, Docs. 3531 & 3532). Judge Lungstrum issued his final approval of the settlement in

December 2018 and allocated one-third of the gross settlement ($503,333,333.33) to

attorneys’ fees (See Kansas Case, Doc. 3849). To facilitate distribution of the fees, and in

conjunction with the settlement agreement, Judge Lungstrum created three common

benefit pools to compensate lawyers whose efforts produced a common benefit to all of

the plaintiffs: a Kansas MDL pool; a Minnesota state court pool; and an Illinois federal

court pool (Id. at Doc. 3882) (“the Fee Allocation Order”). Judge Lungstrum assigned

attorneys’ fees applicants to one of the three common benefit pools based primarily on

where they performed their work (Id. at Docs. 3816 & 3882). He then designated a

percentage of the fees to each pool, based on the pool’s contribution to the settlement (Id.

at Doc. 3882). Judge Lungstrum also created an individually retained private attorneys

(“IRPA”) pool.

       In sum:

IRPA Pool (12%)                                                $    60,400,000.00
Kansas MDL Common Benefit Pool (49%)                           $   246,633,333.33
Minnesota State Court Common Benefit Pool (23.5%)              $   118,283,333.33
Illinois Federal Court Common Benefit Pool (15.5%)             $    78,016,666.67
Total Attorney Fee Award (100%)                                $   503,333,333.33


                                       Page 2 of 24
      Judge Lungstrum ordered the court within each pool’s jurisdiction to allocate the

fees, subject to the Kansas court’s approval. Judge Lungstrum made “a few remarks

concerning how the three courts will consider certain types of work in making that

allocation, with the intent that such considerations be consistent across the three pools.”

He instructed,

      First, the courts will consider as common benefit work any work, either in
      litigating the claims or in pursuing the settlement with Syngenta, that
      contributed to the settlement and the ultimate recovery by the settlement
      class, thereby benefitting the entire settlement class. Second, as mentioned
      above, the courts do not consider work performed in recruiting clients to
      have inured to the common benefit of the settlement class. Third, work
      performed for particular individual clients may still be considered common
      benefit work if that work provided a benefit to the entire settlement class.
      For instance, . . . work completing a significant number of [plaintiff fact
      sheets (“PFSs”)] that were actually submitted to courts or Syngenta could
      benefit the entire settlement class. In considering such work (and other
      work), however, the courts will be mindful that the work would not
      reasonably have been undertaken at the highest attorney rate, for instance
      because much of the work could reasonably have been completed by lesser-
      experienced attorneys or even by paralegals or other staff. The same would
      be true, for example, for work drafting identical complaints (after drafting
      the first one) for multiple plaintiffs, or work submitting claims (in light of
      the ease of doing so). In short, although much work may qualify as common
      benefit work if sufficiently impactful or if on behalf of a large number of
      plaintiffs, not all common benefit work will be weighed equally in the
      allocation from the common benefit pools.

                                  ILLINOIS ALLOCATION

      In December 2018, this Court appointed the Honorable Daniel J. Stack (Ret.) as

Special Master to issue a Report and Recommendation on the division of attorneys’ fees

from the Illinois pool (SDIL Case No. 15-cv-1221, Doc. 359). Special Master Stack issued

his Report and Recommendation on March 26, 2019 (Id. at Doc. 368); he recommends the

following allocations:


                                       Page 3 of 24
                   Group                                   Fee Allocation in   Fee Allocation as
                                                               Dollars           Percentage of
                                                                                Illinois Federal
                                                                                   Court Pool
The Clark/Phipps Group (“Clark/Phipps”)               $61,633,166.67              79.0%
Clark, Love & Hutson, GP;
Meyers & Flowers LLC; and
Phipps Anderson Deacon LLP
Conmy Feste, Ltd. (“Conmy Feste”)                           $0                   0.0%
The Law Offices of A. Craig Eiland (“Eiland”)          $3,120,666.67             4.0%
The Law Offices of A. Craig Eiland
The Garrison Group (“Garrison”)                        $9,674,066.67             12.4%
Heninger Garrison Davis, LLC;
Burke Harvey, LLC;
Crumley Roberts;
Hansen, Howell & Wilkie, PLLC;
Merkel & Cocke;
Law Offices of Wendell Hoskins;
Oldfield Myers Apke & Payne;
Sam C. Mitchell & Associates; and
Tapella & Eberspacher, LLC
O’Hanlon, Demerath & Castillo (“Demerath”)             $1,560,333.33             2.0%
Onder Law, LLC (“Onder”)                               $2,028,433.33             2.6%



        Several applicants filed objections to Special Master Stack’s recommended

allocation, which obligates this Court to undertake a de novo review of the Report and

Recommendation. FED. R. CIV. P. 53(f). After its review, the Court may “adopt or affirm,

modify, wholly or partly reject or revere, or resubmit to the master with instructions.” Id.

                                     COMMON BENEFIT PRINCIPLES

        Under what has been coined the “American rule,” each litigant generally pays his

or her own attorney’s fees. Baker Botts L.L.P. v. ASARCO LLC, 135 S.Ct. 2158, 2164 (2015).

But in certain circumstances, the American rule results in unjust enrichment because

individuals may benefit from a successful party without bearing a fair share of the burden

of litigation. Boeing Co. v. Van Gemert, 444 U.S. 472, 478 (1980). To remedy this problem,

courts recognize several judicially-created equitable doctrines, such as the common



                                            Page 4 of 24
benefit doctrine, which is appropriately applied when “the plaintiff’s successful litigation

confers ‘a substantial benefit on the members of an ascertainable class, and where the

court’s jurisdiction over the subject matter of the suit makes possible an award that will

operate to spread the costs proportionately among them.’” Hall v. Cole, 412 U.S. 1, 5 (1973)

(quoting Mills v. Electric Auto-Lite, 396 U.S. 375, 393-94).

       Courts generally use one of two methods in determining fee awards in common

benefit cases: (1) the percentage method, which awards a fee relative to the benefit that

counsel achieved for the class, and (2) the lodestar method, which awards a fee relative

to the hours and hourly billing rates. 5 NEWBERG ON CLASS ACTIONS § 15:66 (5th ed.). The

Tenth Circuit, under whose law the Fee Allocation Order falls, has explicitly held that

courts have discretion as to whether they use the percentage or lodestar approach. Id.

(citing Brown v. Phillips Petroleum Co., 838 F.2d 451, 454 (10th Cir. 1988) (“We hold . . . that

the award of attorneys’ fees on a percentage basis in a common fund case is not per se an

abuse of discretion.”)).

                           SPECIAL MASTER STACK’S METHODOLOGY

       Special Master Stack employed a percentage method as opposed to a lodestar

method and conducted both a quantitative and subjective analysis. He stated his

subjective analysis was based on his personal experience and observations of the

litigation. He also cited the Johnson factors, which are routinely applied to common

benefit cases. They are: (1) the time and labor required; (2) the novelty and difficulty of

the questions; (3) the skill requisite to perform the legal service properly; (4) the

preclusion of other employment by the attorney due to acceptance of the case; (5) the


                                         Page 5 of 24
customary fee; (6) whether the fee is fixed or contingent; (7) time limitations imposed by

the client or the circumstances; (8) the amount involved and the results obtained; (9) the

experience, reputation, and ability of the attorneys; (10) the undesirability of the case;

(11) the nature and length of the professional relationship with the client; and (12) awards

in similar cases. Johnson v. Georgia Hwy. Expr., Inc., 488 F.2d 714, 718-19 (5th Cir. 1974).

                                   Quantitative Analysis

       Special Master Stack’s quantitative analysis centered on four categories:

(1) common benefit hours; (2) common benefit expenses; (3) claimant data; and (4) client

acquisition expenses. He constructed a quantitative chart for each category that listed the

number of hours, common benefit expenses, claimants, or acquisition expenses each

applicant submitted, and assessed that number against the total submissions from the

applicants to arrive at a percentage. Then, Special Master Stack averaged the percentages

for each applicant group across the categories, and assigned each group a final

percentage.

       Based on Special Master Stack’s calculations, Clark/Phipps submitted 110,337

non-attorney common benefit hours and 31,326 attorney common benefit hours, for a

total of 141,663 common benefit hours; Conmy Feste submitted 38 non-attorney hours

and 173 attorney hours, for a total of 211 hours; Eiland submitted 5,986 non-attorney

hours and 7,268 attorney hours, for a total of 13,254 hours; Garrison submitted 9,593 non-

attorney hours and 10,024 attorney hours, for a total of 19,616 hours; Onder submitted

3,274 non-attorney hours and 3,911 attorney hours, for a total of 7,186 hours; and

Demerath submitted 3,446 non-attorney hours and 6,060 attorney hours, for a total of


                                        Page 6 of 24
9,506 hours. In sum, when considering the non-attorney and attorney hours combined,

Clark/Phipps is responsible for 74% of all hours the Illinois applicants submitted; Conmy

Feste is responsible for 0.1%; Eiland is responsible for 6.9%; Garrison is responsible for

10.2%; Onder is responsible for 3.8%; and Demerath is responsible for 5.0%.

        Special Master Stack also determined that Clark/Phipps’ expenses account for

87.8% of all expenses the Illinois applicants submitted; Eiland’s expenses account for 0.6%

of all expenses; Garrison’s expenses account for 10.1% of all expenses; Onder’s expenses

account for 0.5% of all expenses; and Demerath’s expenses account for 0.9% of all

expenses. 1

        Further, Clark/Phipps’ claimants make up roughly 85.3% of the claimants

represented by the Illinois applicants; the Eiland Group’s claimants make up 5.1% of the

claimants; Garrison’s claimants make up 5.1% of the claimants; and Onder’s claimants

make up 5.8% of the claimants. 2

        Finally, Special Master Stack calculated that Clark/Phipps’ client acquisition

expenses are 89.4% of all client acquisition expenses the Illinois applicants reported;

Eiland’s expenses are 2.3% of all expenses; Garrison’s expenses are 1.1% of all expenses;

Onder’s expenses are 3% of all expenses; and Demerath’s expenses are 4.1% of all

expenses. 3

        After averaging the percentages from each category, Special Master Stack reported

that Clark/Phipps is responsible for 84.2% of the “contributions” to the Illinois litigation;


1 Conmy Feste submitted $629 in expenses, or 0.0% of all expenses submitted by the Illinois applicants.
2 Conmy Feste and Demerath’s claimants are listed as 0.0%.
3 Conmy Feste’s client acquisition expenses are listed as 0.0%.




                                              Page 7 of 24
Conmy Feste is responsible for 0.0%; Eiland is responsible for 3.9%; Garrison is

responsible for 6.2%; Onder is responsible for 3.2%; and Demerath is responsible for 2.5%.

                                    Subjective Analysis

       Special Master Stack also conducted a subject analysis of each applicant. He

observed that Clark/Phipps was lead counsel in Tweet and Browning and “established

multiple litigation fronts that increased litigation pressure on Syngenta.” Special Master

Stack also stated, “Clark/Phipps further established novel litigation theories against

Syngenta for ethanol plants and biorefineries that ultimately resulted in the formation of

an ethanol producer settlement subclass. Similarly, Clark/Phipps’ vigorous prosecution

of claims on behalf of grain handling facilities also resulted in a subclass of claimants in

the Settlement.” The Report and Recommendation also highlighted Clayton Clark’s

involvement in the Plaintiff’s Settlement Negotiation Committee (“PSNC”), and the fact

that Syngenta required Clark/Phipps’ participation in the settlement as a precondition to

the agreement. Special Master Stack stated he gave extra consideration to Clark/Phipps’

quantitative analysis because:

       [T]here is a significant difference in the percentage of [common benefit]
       hours among all of these Groups. In the Clark Group, the ‘Attorney Hours’
       are only 28% of the ‘Non’. Whereas all of the other groups/firms have more
       ‘Attorney Hours’ than ‘Non’. For this group, the Attorney hours are only
       28% of the ‘Non.’ All others are the opposite with the Non-Attorney hours
       being a percentage of the Attorney hours: Conmy is 22%; Eiland 82%;
       Garrison 96%; Onder 54% and Demerath 57%.

       But Special Master Stack noted that Clark/Phipps “did partake in some activities

that [he] found . . . to be less than helpful and actually, at times, potentially detrimental

to the process.” He concluded, “My assessment of [Clark/Phipps’] actual Common


                                        Page 8 of 24
Benefit value is, therefore, increased by the Settlement Committee and Ethanol Plant

efforts while diminished somewhat by the others.” All-in-all, the Report and

Recommendation suggests awarding the Clark/Phipps Group $61,633,166.67, which is

79% of the Illinois pool.

        In regard to Garrison, Special Master Stack noted that Garrison was lead counsel

in Poletti; obtained an important jurisdictional ruling that Clark/Phipps utilized; assisted

with discovery; and cooperatively participated in early settlement discussions. More

specifically, Special Master Stack pointed out that Garrison assisted in document review,

submitted more than 2,300 PFSs, and presented 44 farmers for depositions in nine

different states, culminating in the production of 350,000 pages of farmer documents to

Syngenta. Special Master Stack also gave “some increased valuation” for Garrison’s hours

related to arguments and filings. But he noted that Garrison was not appointed to the

PSNC:

        Garrison cannot lay claim to, among other efforts, the significant value
        created by Clark/Phipps in their settlement work. Nor did Garrison bring
        to the table two of the four subclasses that were essential to ensuring finality
        to this litigation. The large disparity in the number of claimants assertedly
        represented by Clark/Phipps and Garrison . . . and the size of the threat
        their cases posed to Syngenta further demonstrate the separation between
        the two applicant firms.

Special Master Stack ultimately suggests awarding Garrison $9,674,066.67 in attorney

fees, which amounts to 12.4% of the Illinois pool.

        In regard to Eiland, Special Master Stack notes Eiland filed 934 cases in Williamson

County, Illinois; assisted lead counsel there with document review and briefing efforts;

opted out approximately 1,200 clients from the litigation class certified in 2016; and filed


                                         Page 9 of 24
nine separate lawsuits in Illinois state court. Eiland also developed analyses on the

application of the economic loss doctrine in Nebraska and Texas, as well as cross-

jurisdictional and intra-jurisdictional class action tolling law. Finally, Eiland worked with

regulatory and damages experts and assisted drafting motions and responses, and

contributed attorneys to review over 1.2 million pages of documents produced by

Syngenta. Special Master Stack suggests awarding Eiland $3,120,666.67, or 4% of the

Illinois pool.

       As to Demerath, Special Master Stack credits the firms with work performed in

Nebraska and “play[ing] a role in this Court.” The Report and Recommendation suggests

awarding Demerath $1,560,333.33, or 2% of the Illinois pool.

       Regarding Onder, the Report and Recommendation recognizes the firm’s

contribution to the creation of the consolidated actions in this Court; preparation and

service of PFSs on Syngenta; and work-up of bellwether trials, which included obtaining

and reviewing tens of thousands of documents and millions of pages of client documents.

Onder also traveled across the country for client depositions, coordinated with senior

litigation partners, crafted pretrial and trial strategies, and prepared substantive

materials, motions, and briefs. Special Master Stack suggests awarding Onder

$2,028,433.33, or 2.6% of the Illinois pool.

       The Report and Recommendation suggests denying Conmy Feste’s application

because the group did not provide any argument or evidence of a common benefit

contribution.




                                        Page 10 of 24
        Finally, Special Master Stack reviewed certain fee sharing agreements and found

them to be fair and reasonable.

                                                DISCUSSION

        Garrison and Onder filed timely objections to the Report and Recommendation

(SDIL Case No. 15-1221, Docs. 375, 383), which elicited responses from Clark/Phipps

(SDIL Case No. 16-255, Doc. 315), Demerath (SDIL Case No. 15-1221, Doc. 396), Eiland (Id.

at Doc. 386), and Special Master Stack (Id. at Doc. 395). 4 The Court has reviewed the

applicants’ briefing, Judge Lungstrum’s orders, the documents submitted to Special

Master Stack, and all other relevant materials. After carefully scrutinizing the record, the

Court cannot adopt the Report and Recommendation in its entirety, due to several

structural and procedural flaws.

        First, the quantitative analysis considers client acquisition costs, which Judge

Lungstrum specifically instructed the courts not to consider when allocating fees (Kansas

Case, Doc. 3882) (“[T]he courts do not consider work performed in recruiting clients to


4 Special Master Stack understandably defends his novel approach, but strangely, the Court also received
a declaration from retired United States District Judge David R. Herndon in support of the Report and
Recommendation. Judge Herndon presided over the Syngenta litigation in this Court prior to his retirement
and appointed Special Master Stack for fee allocation. Judge Herndon’s response adds little substance to
the issues at hand and, instead, spends roughly ten pages defending the quantitative analysis and
mitigating Garrison’s contributions to this litigation. Regardless of the intent, the Court finds the response
from Special Master Stack unnecessary and the response from Judge Herndon highly inappropriate, given
their purportedly neutral roles in these proceedings. Even if the Court gave the response any weight, which
it does not, Judge Herndon’s unsolicited opinion is not enough to support a totally unprecedented
methodology that runs contrary to common benefit principles and Judge Lungstrum’s Fee Allocation
Order.

Attorney Christopher Cueto also filed an objection to the Report and Recommendation (SDIL Case No. 15-
1221, Doc. 377), in which he objects to the entry of a final order regarding fee allocation in this Court before
the resolution of a fee dispute involving Clark/Phipps. The Court overrules Mr. Cueto’s objection
regarding the entry of this Order, but notes that this Order is not dispositive of any issues relating to the
fee dispute between Mr. Cueto and Clark/Phipps.


                                               Page 11 of 24
have inured to the common benefit of the settlement class”)). The quantitative analysis

also puts undue weight on claimant numbers and expenses. These factors are not per se

improper in the common benefit analysis because they may indicate how invested the

firms were in the litigation and, similarly, the degree of risk they carried. See In re Initial

Public Offering Sec. Litig., No. 21 MC 92 (SAS), 2011 WL 2732563 (S.D. N.Y. July 8, 2011);

(Kansas Case, Doc. 4079). Expenses and claimant numbers do not accurately reflect the

work performed on behalf of clients or indicate whether that work benefitted the class.

See In re Vioxx Products Liability Litig., 760 F. Supp. 2d 640, 643 n.4 (E.D. La. Oct. 19, 2010)

(“[H]aving a large number of cases in the MDL often indicates skill at advertising, but

does not guarantee the best lawyering . . .”). Because the Report and Recommendation

placed claimant numbers, expenses, and client acquisition costs at an equal footing with

the hours actually expended in pursuit of the plaintiffs’ cause, the methodology does not

accurately display the firms’ common benefit value. The methodology also carries the

risk of blindly and disproportionately rewarding attorneys for marketing efforts, rather

than work performed advocating for the benefit of the plaintiffs. Notably, the Kansas

court has implemented a separate process for the reimbursement of expenses (See Kansas

Case, Docs. 3816 & 3882).

       Also, the quantitative analysis does not fairly evaluate the common benefit hours

the applicants reported. The Report and Recommendation mistakenly attributed an

additional 12,913 hours to Clark/Phipps and further erred by accepting Clark/Phipps’

time at face value. Clark/Phipps reported just over 128,000 hours of common benefit

work, while the 49 Kansas MDL firms combined submitted 142,823.5 hours (Kansas Case,


                                        Page 12 of 24
Doc. 3641, Ex. 1). Moreover, a large portion of Clark/Phipps’ time is logged by

anonymous      employees,      and    their   time    summaries      are   not   supported      by

contemporaneous time records. When assessing common benefit work, district courts do

not need to review actual billing records, and are free to rely on time summaries. In re

Rite Aid Corp. Sec. Litig., 396 F.3d 294, 306-07 (3d Cir. 2005); see also In re Vioxx, 760 F. Supp.

2d at 659. But in this instance, the Report and Recommendation erred by not scrutinizing

Clark/Phipps’ time at all, given the tremendous discrepancy between the number of

hours Clark/Phipps submitted and the number of hours the other firms across this

litigation submitted. The Court understands that many firms’ representation of their

clients began on a contingency basis, which may result in the unavailability of detailed

time summaries. But this is even more reason to carefully inspect the time submissions.

       Also, Judge Lungstrum instructed, “[A]lthough much work may qualify as

common benefit work if sufficiently impactful or if on behalf of a large number of

plaintiffs, not all common benefit work will be weighed equally in the allocation from the

common benefit pools” (Kansas Case, Doc. 3882). The Fee Allocation Order cautioned the

courts to be mindful that some work could have been completed by lesser-experienced

attorneys, paralegals, or other staff (Id.). For example, according to Judge Lungstrum,

time spent shepherding clients through the claims process and substantial post-retention

communications with clients are not especially valuable to the common benefit of the

plaintiffs (See Id.). Despite these instructions, the Report and Recommendation does not

meaningfully differentiate between the types of work underlying the common benefit

hours or who performed the work. For instance, although Clark/Phipps submitted 74%


                                          Page 13 of 24
of all hours submitted for compensation from the Illinois pool, over two-thirds of those

hours are attributable to miscellaneous non-attorneys and include a staggering 22,499.80

hours of “assisting clients in perfecting claims in settlement” and 48,221.10 hours of “pre-

settlement communication with clients.” Ultimately, the Report and Recommendation

fails to carefully evaluate the benefit of the work behind the hours, which dilutes the

contributions of some applicants while significantly inflating the value of others.

       The Report and Recommendation’s subjective analysis is also incongruent, in

some respects, with Judge Lungstrum’s orders. For instance, the Report and

Recommendation justified awarding Clark/Phipps nearly 80% of the Illinois pool largely

for the firm’s work developing cases on behalf of ethanol plaintiffs. The Report spends

much time praising Clark/Phipps for “establish[ing] novel litigation theories against

Syngenta for ethanol plants and biorefineries” (SDIL Case No. 15-cv-1221, Doc. 368). But

Judge Lungstrum explained that Clark/Phipps’ work on this front was actually harmful

to the Illinois plaintiffs: ”[M]uch of the work by Clark/Phipps on behalf of ethanol plants

and against other members of the grain trade ultimately proved unsuccessful, which

defeats bolstered Syngenta’s position and thus did not contribute to achievement of the

settlement” (Kansas Case, Doc. 3882). Despite Judge Lungstrum’s comments, the Report

and Recommendation increases Clark/Phipps’ common benefit value for their work on

behalf of ethanol plaintiffs.

       For all of these reasons, the Court cannot adopt the Report and Recommendation

in its entirety. The cornerstone of the common benefit analysis is whether a lawyer’s work

benefited the entire class. Work that benefits a small group of claimants or is too


                                       Page 14 of 24
       tenuously related to the advancement of the claimants should not be reimbursed. See In

       re Sulzer Hip Prosthesis and Knee Prosthesis Liability Litig., 268 F.Supp.2d 907 (N.D. Ohio

       June 12, 2003). The Report and Recommendation’s analysis makes tenuous presumptions

       about the applicants’ contributions based on expenses and claimant numbers, and

       generally fails to seriously consider whether work actually inured to the benefit of the

       plaintiffs.

              Although ideally the Court would conduct its own scrutiny of the time records, it

       simply does not have the resources to scour almost 200,000 hours of time entries. And, as

       already noted, some applicants failed to provide the Court with detailed records.

       Accordingly, the Court will review the hours the applicants submitted and ensure they

       comport with the Fee Allocation Order, common benefit principles, Johnson factors, and

       posture of this litigation. Then, the Court will adjust the suggested allocations

       accordingly.

                                              Allocation

              1. Clark/Phipps

                                                                         Attorney       Non-Attorney
                            Description                                   Hours            Hours
Complaint Drafting                                                          7186.3               2506.6
Dispositive Motion Briefing and Argument                                    7497.7                 28.9
Class Certification Motion Briefing and Argument                            1150.8                     0
Plaintiff Fact Sheet Preparation and Review                                  673.9               4539.2
Paper Discovery (Syngenta and Third Parties)                                1232.6                   0.2
Paper Discovery Against Plaintiffs                                           454.2                     0
Discovery Motion Practice and Communications with Adverse Parties           1417.3                   1.4
Fact Depositions (Syngenta and Third Parties)                                   33                     0
Defend Fact Depositions of Plaintiffs                                            0                     0
Discovery File Management                                                   2333.3              18497.7
Plaintiffs' Expert Witness Work                                             1566.2                273.1


                                             Page 15 of 24
                                                                               Attorney        Non-Attorney
                              Description                                       Hours             Hours
Defendant Expert Witness Work                                                      107.3                        0
Other Pretrial Motion Practice                                                    1080.9                     13.6
Trial Briefing and Jury Instructions                                                  10                        0
Post-Trial Briefing                                                                405.1                        0
Pre-Settlement Communication with Clients                                          822.3                 47398.80
Settlement Negotiations                                                           1671.2                     23.7
Assisting Clients in Perfecting Claims                                             915.5                 21584.30
Preparation of Fee Petition                                                        635.4                      6.4
Administrative Work as Court-Appointed Leadership                                  197.2                     0.00
Other                                                                             1936.2                  2549.40
Total                                                                           31326.4                   97423.3


              Clark/Phipps claims 128,749.7 hours of common benefit work, consisting of

       31,326.4 attorney hours and 97,423.3 non-attorney hours. Pursuant to the Fee Allocation

       Order, the Court gives little weight to the 22,499.8 hours of assisting clients in perfecting

       claims and 5,213.1 hours of PFS work. Moreover, the 97,423.3 non-attorney hours (over

       two-thirds of Clark/Phipps’ time) are given significantly less weight than the 31,326.4

       attorney hours. Although the Court also gives less weight to Clark/Phipps’ 48,221.1

       hours of pre-settlement communications with clients, it recognizes that some portion of

       this time was crucial to the settlement agreement—Syngenta required Clark/Phipps’

       participation in the settlement as a pre-condition to executing the agreement. Thus,

       Clark/Phipps spent necessary hours securing the participation of their (roughly) 18,000

       claimants, which adds to their common benefit value. Finally, because Clark/Phipps’

       time appears to be grossly excessive in comparison to all the other firms involved in this

       litigation, the Court gives their time less weight, overall. See In re Public Offering Sec. Litig.,

       2011 WL 2732563, at *4 (entirely eliminating or reducing “questionable” hours); In re



                                                 Page 16 of 24
Sulzer Hip Prosthesis and Knee Prosthesis Liability Litig., 268 F.Supp.2d at 925 (disallowing

fees for time that was “grossly excessive on its face”).

       When considering Clark/Phipps’ contributions, the Court acknowledges Clayton

Clark’s appointment to the PNSC and the Illinois settlement committee; these groups

were invaluable in reaching the global settlement. Clark/Phipps has demonstrated a high

level of commitment to this litigation and has expended considerable time and resources

in pursuing a resolution. As Judge Lungstrum noted, Clark/Phipps filed hundreds of

cases in various courts and played an important role in helping to negotiate the settlement

(Kansas Case, Doc. 3882). Special Master Reisman (appointed in the Kansas MDL) also

pointed out that Clark/Phipps initiated 456 discovery requests on Syngenta and, along

with Garrison, worked with a team of expert economists to develop damages models

against Syngenta (Kansas Case, Doc. 3816). Also, Clark/Phipps’ efforts on behalf of grain

handling facilities resulted in the creation of one of the four settlement subclasses, which

adds to their common benefit value.

       But the Court also must factor in the less-than-favorable results Clark/Phipps

obtained. Clark/Phipps expended a substantial amount of effort prosecuting cases on

behalf of ethanol plants and biorefineries. Although Clark/Phipps developed novel legal

theories that resulted in an ethanol settlement subclasses, this front was largely

unsuccessful and bolstered Syngenta’s position. In fact, Judge Lungstrum reduced the fee

allocation to the Illinois pool because of Clark/Phipps’ ethanol losses (Kansas Case,

Doc. 3882). Thus, the time and resources Clark/Phipps expended prosecuting the

unavailing ethanol cases did not confer a common benefit on the plaintiffs as a whole.


                                       Page 17 of 24
       Also, Clark/Phipps’ work in developing cases against grain handlers created

obstacles for coordination between the Illinois litigation and the Kansas MDL (See SDIL

Case No. 16-225, Doc. 58). Clark/Phipps was appointed lead counsel in Tweet, a case in

this Court in which plaintiffs asserted claims against grain handlers. As a result, Tweet

created tension with the MDL leadership’s position that grain handlers were not liable,

and thus impeded discovery coordination. While Clark/Phipps points out that it created

more work for Syngenta by not coordinating discovery, the claims against the grain

handlers were largely dismissed at the Rule 12(b)(6) stage (SDIL Case No. 16-cv-255, Doc.

185) or voluntarily dismissed shortly thereafter (Id. at Doc. 199). Thus, Clark/Phipps’

time spent in furtherance of claims against grain handlers cannot be considered common

benefit hours.

       In light of the above, the Report and Recommendation’s suggested allocation of

should be reduced to account for the non-attorney hours; time spent communicating with

clients and guiding them through the claims process; the losing ethanol litigation; the

prosecution of claims against grain handling facilities; and the lack of contemporaneous

time sheets to support their summaries. In conclusion, the Court awards Clark/Phipps

$38,228,166.67, or 49% of the Illinois pool.


       2. Conmy Feste


                                                             Attorney    Non-Attorney
                           Description                        Hours         Hours
      Pre-settlement Communication with Clients                   76.8            22.3
      Assisting Clients in Perfecting Claims in Settlement         6.0             4.4
      Other                                                      89.75            11.6
      Total                                                     172.55            38.3


                                        Page 18 of 24
Conmy Feste’s hours consist almost entirely of pre-settlement communication with

clients and assisting clients in perfecting claims. These hours have little common benefit

value, and Conmy Feste did not object to the Report and Recommendation’s denial of its

fee application. Accordingly, the Court adopts Special Master Stack’s recommendation

and denies Conmy Feste’s application.


       3. Demerath


                                                                      Non-Attorney
                       Description                  Attorney Hours       Hours
       Complaint Drafting                                     321.5             91.5
       Pre-settlement Communication with Clients             5375.5            3237
       Assisting Clients in Perfecting Claims                   345             105
       Preparation of Fee Petition                               18              12
       Total                                                   6060          3445.5



Demerath claims 9,505.5 hours of common benefit work, consisting of 6,060 attorney

hours and 3,445.5 non-attorney hours. Again, the Court affords significantly less weight

to the non-attorney hours and little weight to hours recorded as pre-settlement

communication with clients and assisting clients in perfecting claims. As to Demerath’s

contributions, Demerath was responsible for filing some of the first cases in Nebraska

before exclusively assisting Clark/Phipps. Demerath’s background in farming was

clearly beneficial for client acquisition and retention, but it did not benefit the class at

large. Thus, the Court reduces Special Master Stack’s award to $780,166.67, or 1% of the

Illinois pool.




                                       Page 19 of 24
       4. Eiland


                                                          Attorney   Non-Attorney
                            Description                    Hours        Hours
       Complaint Drafting                                       88               0
       Class Certification Motion Briefing and Argument         30               0
       Plaintiff Fact Sheet Preparation and Review             815               0
       Paper Discovery                                         320               0
       Plaintiffs' Expert Witness Work                          26               0
       Other Pretrial Motion Practice                            4               0
       Pre-settlement Communication with Clients              4015               0
       Assisting Clients in Perfecting Claims                  330             330
       Preparation of Fee Petition                             150             156
       Excluding Clients from Class Action                     500               0
       Illinois Coordinating Counsel Work                      650               0
       Hearings and Related Travel                             340               0
       Administrative Work                                       0            5500
       Total                                                  7268            5986



       Eiland claims 13,254 hours of common benefit work, consisting of 7,268 attorney

hours and 5,986 non-attorney hours. Again, the Court affords significantly less weight to

the non-attorney hours and little weight to the hours recorded as pre-settlement

communication with clients (over half of Eiland’s estimated attorney hours) and PFS

work-related hours. As to their contributions, the Court reiterates Special Master Stack’s

acknowledgement that Eiland filed many cases in Williamson County, Illinois; assisted

with document review and briefing; opted out over one thousand clients from the

litigation class certified in 2016; worked with experts; and conducted other discovery. But

because the majority of Eiland’s hours consist of PFS work, communication with clients,

assisting clients with claims, and administrative work, the Court reduces Eiland’s award

to $2,340,500, or 3% of the Illinois pool.




                                        Page 20 of 24
        5. Garrison


                                                               Attorney      Non-Attorney
                      Description                               Hours           Hours
Complaint Drafting                                                    615             307.8
Dispositive Motion Briefing and Argument                            473.7              61.1
Plaintiff Fact Sheet Preparation                                  1538.13           5839.75
Paper Discovery (Syngenta and Third Parties)                       1282.5             890.5
Paper Discovery Against Plaintiffs                                1170.69              71.7
Discovery Motion Practice and Communication with
Adverse Parties                                                     432.3                   0
Fact Depositions (Syngenta and Third Parties)                      1074.3                 5.5
Defend Fact Depositions (of Plaintiffs)                               823                 5.8
Discovery File Management                                            97.3                70.9
Plaintiffs' Expert Witness Work                                     116.9                   0
Defendant Expert Witness Work                                         1.7                   0
Pre-Settlement Communication with Clients                          506.49             1541.25
Assisting Clients in Perfecting Claims                               22.5                 110
Settlement Negotiations                                             314.5                   0
Preparation of Fee Petition                                          134                 19.5
Access, Archive, Track & Review Pleadings, Motions, etc.              9.3                 1.4
Administrative Work as Court-Appointed Leadership                    86.3                   0
Other                                                              1325.1               667.5
Total                                                            10023.71              9592.7


        Garrison submitted 19,616.41 hours, consisting of 10,023.71 attorney hours and

 9592.7 non-attorney hours. Again, the Court gives little weight to hours for pre-settlement

 communication with clients, PFS work, and assisting clients in perfecting claims, and

 affords significantly less weight to the non-attorney hours compared to the attorney

 hours. Notably, Garrison provided detailed time sheets describing the attorney or

 personnel who completed a task, the nature of the task, the date the task was performed,

 and the amount of time spent on each task (SDIL Case No. 15-1221, Doc. 349).




                                       Page 21 of 24
           As to Garrison’s contributions, the group was at the forefront of the Illinois

    Syngenta litigation. They were appointed lead counsel in Poletti, where they secured

    important rulings on personal jurisdiction and the economic loss doctrine. Garrison’s

    success benefitted all Illinois plaintiffs—state and federal—as well as plaintiffs in other

    state courts across the country. Furthermore, Garrison was engaged in a joint-prosecution

    agreement with the Kansas MDL leadership and assisted them in document review.

    Additionally, Garrison presented 44 farmers for deposition, produced approximately

    350,000 pages of farmer documents, and were engaged in early settlement discussions.

    Finally, Garrison pursued lines of questioning at depositions that were used at the Kansas

    class trial where the jury returned a plaintiffs’ verdict (Kansas Case, Docs. 3816 & 3312).

    In consideration of all the relevant factors, the Court awards Garrison $33,859,233.33, or

    43.4% of the Illinois pool.


           6. Onder


                                                                         Attorney Non-Attorney
                             Description                                  Hours      Hours
Complaint Drafting                                                           365.8         92.3
Plaintiff Fact Sheet Preparation and Review                                  570.1        310.7
Paper Discovery Against Plaintiffs                                           245.4         97.5
Discovery Motion Practice and Communication with Adverse Parties                15           12
Defend Fact Depositions                                                      230.7            0
Discovery File Management                                                     67.8           65
Pre-Settlement Communication with Clients                                    740.1        952.9
Assisting Clients in Perfecting Claims                                       113.1        202.6
Preparation of Fee Petition                                                  371.4       1106.7
Administrative Management                                                    630.8          267
Access, Archive, Track & Review Pleadings, Motions, etc.                    538.03        167.7
Conference Calls with Co-Counsels                                             23.1            0
Total                                                                     3911.33        3274.4



                                           Page 22 of 24
        Onder submitted 7,185.73 hours, consisting of 3,911.33 attorney hours and 3,274.4

non-attorney hours. The Court gives little weight to the hours recorded as pre-settlement

communication with clients, PFS preparation and review, and assisting clients in

perfecting claims. Also, the Court affords significantly less weight to the non-attorney

hours compared to the attorney hours.

        As to their contributions, Onder worked closely with Garrison and contributed to

the creation of the Illinois front in this Court. Onder also played an important role in

coordinating with the MDL leadership to participate in depositions. Further, Onder took

part in depositions for its corn producer clients, developed pre-trial and trial strategies,

and prepared substantive materials, motions, and briefs, which included arguments on

the economic loss doctrine and CAFA jurisdictional issues. Onder’s work proved

successful in avoiding transfer of cases to the MDL; clearly this success cemented the

third front Syngenta could not ignore.

        Furthermore, Onder, along with Garrison, contributed to developing 48 claims for

potential bellwether trials in Poletti. 5 Onder also obtained and reviewed countless

documents from Syngenta and its subsidiaries regarding matters such as Syngenta’s

sales, marketing, purchases, scientific GMO data, and agricultural market data.

Therefore, the Court awards Onder $2,808,600.00, or 3.6% of the Illinois pool.




5In contrast, bellwether work-up never occurred in Tweet, the parallel litigation to Poletti in the Southern
District of Illinois.


                                             Page 23 of 24
                                       CONCLUSION

       In conclusion, the Court ADOPTS in part and REJECTS in part the Report and

Recommendation regarding fee allocations (SDIL Case No. 15-1221, Doc. 368). The Court

adopts the Report and Recommendation to the extent it denies Conmy Feste’s application

for attorneys’ fees. The Court rejects the remaining awards contained in the Report and

Recommendation and, instead, awards Clark/Phipps $38,228,166.67, or 49% of the

Illinois pool; Demerath $780,166.67, or 1% of the pool; Eiland $2,340,500.00, or 3% of the

pool; Garrison $33,859,233.33, or 43.4% of the pool; and Onder $2,808,600.00, or 3.6% of

the pool.

       This Order is not dispositive of any issues related to the fee dispute at issue in

Christopher Cueto’s objection to the Report and Recommendation (SDIL Case No. 15-

1221, Doc. 377), and the Court retains its jurisdiction to resolve fee disputes.

       To the extent the objections to the Report and Recommendation do not comport

with this Order, they are OVERRULED.

       IT IS SO ORDERED.

       DATED: August 19, 2019

                                                  ___________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge




                                       Page 24 of 24
